Citation Nr: 0110579	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-20 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right forearm with median nerve injury, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in October 
2000.  Additional evidence was received at that time and a 
waiver of initial RO consideration of the evidence was also 
provided.

The Board notes that the issues of entitlement to service 
connection for left renal calculi status post pyelolithotomy 
(also claimed as prostate cancer), peripheral neuropathy, and 
skin disability, all secondary to exposure to Agent Orange, 
were developed for appellate review, but were withdrawn by 
the veteran in an October 2000 statement submitted at the 
veteran's October 2000 hearing.


REMAND
 
The Board initially notes that the veteran, in a June 1997 
statement, raised the issue of entitlement to service 
connection on a secondary basis for headaches.  In an August 
2000 statement, the veteran's representative raised the issue 
of entitlement to service connection for residuals of a right 
fifth finger fracture.  The RO has addressed neither of these 
issues.

The Board additionally notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

With respect to the claim for entitlement to service 
connection for PTSD, service personnel records document that 
the veteran's awards and decorations include the Combat 
Infantryman Badge and the Purple Heart.  In connection with 
the instant claim the veteran was afforded a VA examination 
in December 1996, which was conducted by a psychologist.  
Following evaluation and psychological testing, the examiner 
diagnosed the veteran with possible dysthymic disorder with 
concomitant intermittent explosive disorder, as well as with 
a possible personality disorder.  The examiner concluded that 
the veteran might be experiencing some symptoms of PTSD, but 
that he was not experiencing enough symptoms to support a 
diagnosis of PTSD.  Under the circumstances, the Board 
concludes that VA examination of the veteran by a 
psychiatrist is warranted prior to adjudication of his claim 
for service connection for PTSD.

With respect to the residuals of the veteran's gunshot wound 
to the right forearm with median nerve injury, the record 
reflects that the veteran was examined by VA in October 1969, 
at which time he was noted to have an adherent scar and 
considerable loss of muscle tissue in the area of the flexor 
carpi ulnaris and the flexor of the fingers on the right; he 
exhibited weakness of the right forearm.  He also reported 
problems with his right thumb, index and middle finger and 
was diagnosed with a sensory neuropathy of the right median 
nerve, secondary to his gunshot wound in service.  

In connection with the instant appeal, the veteran was 
afforded VA orthopedic and neurological examinations of his 
disability in October 1996.  The examiner indicated that the 
veteran expressed no joint or muscle complaints and concluded 
that the veteran's joint examination was negative for any 
abnormalities.  He noted the absence of any muscle impairment 
or tissue loss, reported that the veteran exhibited no pain 
or weakness, and indicated that there was no adhesion of scar 
tissue.  The examiner noted the presence of some neurological 
impairment affecting the hand, which he suggested was 
unrelated to the veteran's service-connected disability.  The 
Board notes that X-ray studies were apparently ordered and 
reviewed in connection with the examination, but that a 
report of the X-ray studies is not on file.  In March 1997, 
the veteran was afforded another VA examination, at which 
time he reported experiencing weakness of the right upper 
extremity.  Examination of the right forearm revealed the 
presence of adherent scar tissue.  Range of right elbow, 
forearm, wrist and hand motion was normal.  In August 1999, 
the veteran underwent a VA neurological examination which 
documented the veteran's complaints of upper back pain 
radiating up to his right elbow.  The examiner essentially 
concluded that the veteran had full strength in his right 
upper extremity, but slightly diminished reflexes in that 
extremity; he diagnosed the veteran as status post right 
forearm injury with median nerve damage, and also diagnosed 
likely peripheral neuropathy.

The Board notes that, in addition to the somewhat 
inconsistent findings on VA examinations described above, the 
last X-ray study of the veteran's right forearm on file is 
dated in October 1969.  Moreover, the veteran testified, at 
his October 2000 hearing before the undersigned, that the 
scar associated with the gunshot wound to the right forearm 
in service was tender.  He also alleged that he does 
experience right forearm pain and weakness, increased with 
activity.  Under the circumstances, the Board is of the 
opinion that another VA examination of the veteran's right 
forearm disability is warranted. 

The Board lastly notes that the veteran has submitted an 
October 1998 letter from the VA Medical Center (VAMC) in 
Alexandria, Louisiana, which indicates that the veteran 
recently underwent a VA examination in connection with the 
Agent Orange Registry program.  The record reflects that the 
RO thereafter attempted to obtain the referenced examination 
report but that the Alexandria VAMC apparently responded that 
no Compensation and Pension examination reports for the 
veteran were on file with that facility.  The Board points 
out that the veteran's October 1996, December 1996 and March 
1997 VA examinations were in fact conducted at the Alexandria 
VAMC.  In any event, the Board is of the opinion that further 
attempts to obtain the referenced Agent Orange examination 
report from the Alexandria, Louisiana VAMC should be 
undertaken.
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the report 
of the VA Agent Orange Registry 
examination referenced by the 
Alexandria, Louisiana VAMC in the 
October 1998 letter to the veteran 
from that facility, obtain treatment 
records for the veteran from the 
Alexandria, Louisiana VAMC for the 
period from March 1981 to the 
present, and obtain the report of 
the X-ray studies conducted in 
connection with the October 1996 VA 
examination.  The RO should document 
its efforts to obtain records from 
the referenced facility, and attach 
to the claims file any responses 
received in regards thereto.

2.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, the RO should so inform 
the veteran and his representative, 
and request them to provide a copy 
of such records.

4.  After completing the above 
actions, the RO should arrange for a 
VA examination of the veteran by a 
psychiatrist to determine the nature 
and extent of any current 
psychiatric disorders.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  With respect to the 
veteran's claimed PTSD, a diagnosis 
of PTSD under DSM IV criteria should 
be made or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD 
is not diagnosed, the examiner 
should explain why the diagnosis was 
not made.  

The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of 
this REMAND, must be made available 
to and reviewed by the psychiatrist.  
The examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.   

5.  The RO also should arrange for 
the veteran to undergo VA orthopedic 
and neurological examinations by 
physicians with appropriate 
expertise to determine the nature 
and extent of impairment from the 
veteran's service-connected 
residuals of a gunshot wound of the 
right forearm with median nerve 
damage; the nature, extent and 
etiology of any headache disorder; 
and the nature, extent and etiology 
of any residuals of a right fifth 
finger fracture.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physicians 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiners should be requested to 
assess the extent of any pain.  The 
physicians should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physicians should so state.  

The orthopedic examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
any residuals of a right fifth 
finger fracture identified are 
etiologically related to service.  
The neurological examiner should 
also be requested to provide an 
opinion as to whether it is at least 
as likely as not that any headache 
disorder identified was caused or 
chronically worsened by the service-
connected residuals of a gunshot 
wound to the right forearm.  The 
rationale for all opinions expressed 
should be explained.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiners.  
The examination reports are to 
reflect that a review of the claims 
file was made.  The examination 
reports must be typed.  

6.  The RO should also arrange for 
the veteran to undergo a VA surgical 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the right forearm scar 
resulting from the gunshot wound 
experienced by the veteran in 
service.  Any indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should specifically be 
requested to indicate whether there 
is any tenderness, pain, poor 
nourishment, ulceration or 
functional limitation associated 
with the service-connected scar.  
The rationale for all opinions 
expressed should be explained.  The 
veteran's claims file must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

7.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

8.  The RO should then adjudicate 
the claims for service connection 
for residuals of a right fifth 
finger fracture and service 
connection on a secondary basis for 
headaches; readjudicate the 
veteran's claim for service 
connection for PTSD and readjudicate 
the claim for entitlement to an 
increased rating for residuals of a 
gunshot wound to the right forearm 
with median nerve damage.  In 
addressing the veteran's increased 
rating claim, the RO should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case and inform the 
veteran of any issue with respect to which further action is 
required to perfect an appeal.  The veteran and his 
representative should be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
 	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


